653 F.3d 982 (2011)
Abdullah AL-KIDD, Plaintiff-Appellee,
v.
John ASHCROFT, Attorney General, Defendant-Appellant.
No. 06-36059.
United States Court of Appeals, Ninth Circuit.
August 3, 2011.
Lee P. Gelernt, ACLU-American Civil Liberties Union Foundation, New York, NY, R. Keith Roark, Esqire, Hailey, ID, Cynthia J. Woolley, The Law Offices of Cynthia J. Woolley, PLLC, Ketchum, ID, for Plaintiff-Appellee.
Matthew M. Collette, Robert Loeb, DOJ  U.S. Department of Justice, Washington, DC, for Defendant-Appellant.
Before: HARRY PREGERSON,[1] CARLOS T. BEA, and MILAN D. SMITH, JR., Circuit Judges.


*983 ORDER
Pursuant to the Opinion of the Supreme Court in Ashcroft v. al-Kidd, ___ U.S. ___, 131 S.Ct. 2074, 179 L.Ed.2d 1149 (2011), the district court's denial of Defendant Ashcroft's motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(6) is REVERSED, and the matter is REMANDED for proceedings consistent with the Supreme Court's Opinion.
NOTES
[1]  Judge Harry Pregerson was substituted for the late Judge David R. Thompson. See General Order 3.2(g).